Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 12/27/2021 amendment/responses in the application of KIDO et al. for “CAMERA AND COMMUNICATION METHOD” filed 04/02/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-6 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is not clear what it meant by “the IPv4 server receiving a global Internet Protocol (IP) address of an Internet Protocol version 6 (IPv6)-compatible terminal” as cited in the claim.  Please specify where the IPv4 server receive the global 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZONG  (US 2019/0014459 A1), in view of LU et al. (US 2018/0063255 A1), hereinafter LU.
Regarding claim 1, ZONG discloses a camera, comprising: 
an image capturing section (smart device 110, see ¶ 0083); 
a controller that 
connects to a Internet Protocol version 4 (IPv4) server (the smart device 110 connects to P2P server, see ¶ 0083, 0086-0087), that 
receives the global IP address from the server, and that establishes peer-to-peer (P2P) communication with the IPv6-compatible terminal (the P2P server reply the terminal 120 and the smart camera 110 with pair of IP address and port number, see ¶ 0086, and IP packets may be IPv4 or IPv6 compatible, see ¶ 0064); and 

Although ZONG disclose performing hole punching by a server instead of the camera, ZONG fails to explicitly discloses that camera or terminal device performs hole punching. 
	In the same field of endeavor, LU discloses when the mobile phone APP wants to access the NAS, firstly a hole punching process is tried to establish a P2P (Peer to Peer) connection with the NAS and perform data transmission. If the P2P connection is unsuccessfully established, data transmission between the mobile phone APP and the NAS is performed through a relay connection process (see ¶ 0157).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement LU’s teaching in the camera device taught by ZONG to establish a TCP connection between two peer device in the Internet behind NAT devices. 

Regarding claim 2, ZONG discloses in a case where an IPv4-compatible terminal is located within a wireless communication range of a router to which the camera is connected, the controller establishes P2P communication with the IPv4-compatible terminal by using a private IP address of the IPv4-compatible terminal (the smart device 110 communication with terminal 120 via router 130, see figure 1). 


ZONG discloses in a case where the IPv4-compatible terminal is located outside the wireless communication range of the router to which the camera is connected and a UPnP function of the router is usable, the controller establishes P2P communication with the IPv4-compatible terminal (the smart device 110 communicate with terminal 120 outside of the local network via router 130, see figure 1). 

Regarding claim 6, ZONG discloses a communication method, comprising: 
connecting to a server (connecting to P2P server, and providing pair of IP address and port number, see ¶ 0086); 
receiving the global IP address from the server (providing pair of IP address and port number, see ¶ 0086); 
establishing P2P communication with the IPv6-compatible terminal (smart camera 110 communicate with P2P server, see ¶ 0086, and IP packets may be IPv4 or IPv6 compatible, see ¶ 0064); and 
transmitting image data captured by an image capturing section to the IPv6-compatible terminal by P2P communication (the smart camera 110 and terminal 120 send data packets, see ¶ 0086).
Although ZONG disclose performing hole punching by a server instead of the camera, ZONG fails to explicitly discloses that camera or terminal device performs hole punching. 
	In the same field of endeavor, LU discloses when the mobile phone APP wants to access the NAS, firstly a hole punching process is tried to establish a P2P (Peer to Peer) connection with the NAS and perform data transmission. If the P2P connection is unsuccessfully established, data transmission between the mobile phone APP and the NAS is performed through a relay connection process (see ¶ 0157).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement LU’s teaching in the camera device taught by ZONG to establish a TCP connection between two peer devices in the Internet behind NAT devices. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ZONG-LU as applied to claim 2 above, and further in view of DAWES et al. (US 2015/0054947 A1).
Regarding claims 3 and 4, ZONG fails to disclose in a case where the IPv4-compatible terminal is located outside the wireless communication range of the router to which the camera is connected and a Universal Plug and Play (UPnP) function of the router is unusable, the controller establishes communication with the IPv4-compatible terminal via a relay server  or wherein in a case where the IPv4-compatible terminal is capable of User Datagram Protocol (UDP) communication, the controller transmits the image data to the IPv4-compatible terminal based on UDP, and in a case where the IPv4-compatible terminal is incapable of UDP communication, the controller transmits the image data to the IPv4-compatible terminal based on a Transmission Control Protocol (TCP). 
	In the same field of endeavor, DAWES discloses IP camera coupled or connected to the system delivers seamless video streams to the user via 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate DAWES’s teaching the device taught by the combination of ZONG-LU to provide security system or home monitoring application coupled or connect to monitoring and/or control applications residing outside of LAN in which the cameras are situated. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument in pages 4-5.  The claims cited “a global Internet Protocol (IP) address of an Internet Protocol 6 (IPv6) compatible terminal” does not explicitly say the global IP address is IPv6 address.  The global IP address may still be IPv4 address.  Second, the claim does not state that the camera is assigned with an IP IPv6 address.  Since the camera can connect to IPv4 server, it makes more sense that the camera is assigned with IP IPv4 address not IP IPv6 address.   Therefore, the claimed does not state nor can be interpret as the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412